FILED
                            NOT FOR PUBLICATION                             AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NADEEM AHMAD,                                    No. 11-18047

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01200-JAM-
                                                 DAD
  v.

WELLS FARGO BANK, NA; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Nadeem Ahmad appeals pro se from the district court’s order denying his

motion for reconsideration of the dismissal of his action arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1255, 1262 (9th Cir. 1993) (motion for reconsideration); Hinton v. Pac.

Enters., 5 F.3d 391, 395 (9th Cir. 1993) (compliance with local rules). We affirm.

      The district court did not abuse its discretion by denying Ahmad’s motion

for reconsideration because Ahmad failed to establish grounds for such relief. See

E.D. Cal. R. 230(j)(3)-(4) (setting forth grounds for reconsideration under local

rules); Sch. Dist. No. 1J, Multnomah Cnty., Or., 5 F.3d at 1263 (setting forth

grounds for reconsideration under Fed. R. Civ. P. 60(b)). We reject Ahmad’s

arguments concerning the merits of his claim.

      The district court did not abuse its discretion by denying Ahmad’s motion to

reopen the time to appeal the judgment. See Arai v. Am. Bryce Ranches Inc., 316

F.3d 1066, 1069-70 (9th Cir. 2003) (setting forth standard of review and

explaining that district court has discretion to deny motion to reopen the time to

appeal the judgment even when Fed. R. App. P. 4(a)(6)’s requirements are met).

      AFFIRMED.




                                          2                                      11-18047